Citation Nr: 9933480	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  98-07 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
polymorphous light eruption.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1968 to 
December 1970.  His appeal comes before the Board of 
Veterans' Appeals (BVA or Board) from a rating decision of 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.

In the veteran's Substantive Appeal dated in April 1998 he 
indicated that his service connected disability "rendered me 
unemployable."  The Board construes this statement as a 
claim for a total evaluation based on individual 
unemployability due to service connected disabilities.  
However, this matter has not been prepared for appellate 
review and is not currently before the Board.  Accordingly, 
this matter is referred to the RO for appropriate action.  


REMAND

A preliminary review of the record discloses that the veteran 
was afforded VA examinations in connection with his claim in 
December 1994 and in March 1998.  At both times the veteran's 
skin disability was rather quiescent.  However, at the time 
of the March 1998 VA examination the veteran reported that he 
had "intermittent episodes where the problem is continuous 
and very severe for months at a time, most recently in 1995" 
when he was seeing a local dermatologist.  However, records 
of this treatment are not associated with the claims file for 
review in connection with the veteran's current claim.  

Also, the examiner who performed the March 1998 examination 
indicated that there was a great deal of scarring from 
pervious activity, but does not report the location or size 
of the scarring, or whether the scarring is from the 
veteran's service connected disability or acne.  As such, the 
Board believes that a further examination of the veteran 
would be helpful.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The veteran should be contacted and 
asked to specify the names and addresses 
of all health care providers who have 
provided him treatment for his skin 
disability.  After obtaining any 
necessary authorization, including an 
authorization for the release of records 
from Dr. Blaine Lair, the RO should 
obtain and associated those records with 
the claims file.

2.  The veteran should be afforded an 
examination of his service connected 
polymorphous light eruption to ascertain 
the severity and manifestations of the 
disability.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to report complaints and clinical 
findings in detail and clinically 
correlate the complaints and clinical 
findings to a diagnosed disorder, and 
more specifically, correlate the 
complaints and clinical findings to the 
veteran's service connected polymorphous 
light eruption.  The examiner is further 
requested to describe in detail the 
location, extent and size of all areas 
affected by the polymorphous light 
eruption, as well the location extent and 
size of any previous scarring due to the 
polymorphous light eruption.  Since it is 
important "that each disability be viewed 
in relation to its history[,]" 38 C.F.R. 
§ 4.1 (1999), copies of all pertinent 
medical records in the veteran's claim 
file, or, in the alternative, the claims 
file, must be made available to the 
examiner for review in connection with 
the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the appellant until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).




